—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Sullivan County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules that prohibit refusing a direct order and threatening behavior. As set forth in the misbehavior report and testimony of the correction officer who authored it, petitioner came within arm’s length of the correction officer involved in the incident and pointed his finger at her demanding to see a supervisor. When the correction officer informed petitioner that he would have to wait until she finished what she was doing, petitioner backed up about 15 feet and stared at her. Petitioner then closely followed the correction officer up the stairs. Thereafter, *823petitioner refused an order to return to the recreation area and continued to stare at the correction officer, in what she considered a threatening manner, until he was told to lock in his cell. Contrary to petitioner’s contention, the misbehavior report and testimony at the hearing provide substantial evidence to support the determination of guilt (see Matter of Pryce v Goord, 281 AD2d 665 [2001]; Matter of Amaker v Senkowski, 278 AD2d 725 [2000]). Petitioner’s remaining contention of hearing officer bias has been reviewed and found to be without merit.
Cardona, P.J., Peters, Spain, Carpinello and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.